
	
		II
		111th CONGRESS
		1st Session
		S. 1753
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 5, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  increase assistance for disabled veterans who are temporarily residing in
		  housing owned by a family member, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veteran Caregiver Housing
			 Assistance Act of 2009.
		2.Increased assistance for disabled veterans
			 residing in housing owned by a family member
			(a)In generalSection 2102A of title 38, United States
			 Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking
			 $14,000 and inserting $28,000; and
					(B)in paragraph (2), by striking
			 $2,000 and inserting $5,000;
					(2)by redesignating subsection (e) as
			 subsection (f); and
				(3)by inserting after subsection (d) the
			 following new subsection (e):
					
						(e)Adjustment(1)Effective on October 1 of each year
				(beginning in 2010), the Secretary shall increase the amounts described in
				paragraphs (1) and (2) of subsection (b) in accordance with this
				subsection.
							(2)The increase in amounts under paragraph (1)
				to take effect on October 1 of a year shall be by an amount of such amounts
				equal to the percentage by which—
								(A)the residential home cost-of-construction
				index for the preceding calendar year; exceeds
								(B)the residential home cost-of-construction
				index for the year preceding the year described in subparagraph (A).
								(3)For the purposes of this subsection, the
				Secretary shall use the residential home cost-of-construction index established
				under section 2102(e)(3) of this
				title.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply with respect to payments made in accordance with section 2102A of
			 title 38, United States Code, on or after that date.
			
